Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                    June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1841. CRAIG ALAN ELLETT v. THE STATE.

        Craig Alan Ellett was convicted of aggravated sodomy. On February 10, 2015,
the trial court entered an order denying his motion for new trial. On March 16, 2015,
Ellett filed a notice of appeal. We, however, lack jurisdiction.
       A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Because Ellett filed his notice of appeal 34
days after entry of the trial court’s order, his appeal is untimely. Accordingly, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED.
       Because Ellett is represented by counsel, he is informed of the following in
accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995): This appeal
has been dismissed because of your counsel’s failure to file a timely notice of appeal.
If you still wish to appeal, you may request the trial court to grant an out-of-time
appeal. If the trial court grants an out-of-time appeal, you will have 30 days from that
grant in which to instigate an appeal. If the trial court denies your request for an out-
of-time appeal, you may appeal that denial by filing a notice of appeal within 30 days
of the denial. If you no longer wish to appeal your conviction, you need not do
anything else.
       The Clerk of Court is directed to send a copy of this order to Ellett as well as
to Ellett’s attorney, who is also directed to send a copy to Ellett.

                                         Court of Appeals of the State of Georgia
                                                                              06/09/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.